UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 27, 2011 OPTi, Inc. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 0-21422 77-0220697 (Commission File Number) (IRS Employer Identification Number) 3ayshore Drive, Suite 103 Palo Alto, California 94303 (Address of principal executive offices including zip code) (650) 213-8550 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07.Submission of Matters to a Vote of the Security Holders SIGNATURES TABLE OF CONTENTS Item 5.07.Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Shareholders of OPTi Inc. was held on May 23, 2011.Proxies for the meeting were solicited by our Board of Directors pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended. At the Annual Meeting of Shareholders, 10,438,580 common shares were represented in person or by proxy, constituting a quorum. The vote results detailed below represent final results as certified by the Inspector of Elections. Proposal 1:Election of Directors The following four individuals were elected to the Board of Directors by the following vote: Nominee For Withheld Not Voted Broker Non-Votes Bernard T, Marren − Stephen F Diamond − Kapil K. Nanda − William H. Welling − Proposal 2:Ratification of Appointment of Independent Registered Public Accountants The shareholders ratified the appointment of Armanino McKenna LLP as the Company’s independent registered public accountants for the fiscal year ending March 31, 2012 by the following vote: For Against Abstain Broker Non-Votes – TABLE OF CONTENTS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTi, Inc. Date: May 27, 2011 By: /s/Michael Mazzoni Michael Mazzoni Chief Financial Officer
